In re: Dixie Machine Welding & Metal Works, Inc., applying for alternative writs of certiorari and mandamus.
The application is denied. The ruling of the district court sustaining the exception to its jurisdiction on account of Federal preemption was correct under Marine Engineers Beneficial Ass’n v. Interlake Steamship Co., 370 U.S. 173, 82 S.Ct. 1237, 8 L. Ed.2d 418, and the ruling of the General Counsel denying relator’s appeal has not affected the district court’s conclusion that respondent was arguably a labor organization which precluded it from taking jurisdiction.